        Case 2:11-cr-00091-JCM-CWH Document 160 Filed 09/24/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     ROBERT E. O’BRIEN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 10944
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Robert_O’Brien@fd.org

 7   Attorney for Chase Sitton

 8
                                    UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                               Case No. 2:11-cr-00091-JCM-CWH

12                     Plaintiff,                                STIPULATION TO CONTINUE
                                                                   REVOCATION HEARING
13              v.
                                                                        (First Request)
14   CHASE SITTON,

15                     Defendant.

16
17              IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Daniel Cowhig, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Robert E. O’Brien, Assistant Federal Public Defender, counsel for Chase Sitton, that the
21   Revocation Hearing currently scheduled on September 26, 2019, be vacated and continued to
22   October 22, 2019 at 10:00 am.
23              This Stipulation is entered into for the following reasons:
24              1.     Defense counsel will be out of the jurisdiction during the current revocation
25   setting.
26
       Case 2:11-cr-00091-JCM-CWH Document 160 Filed 09/24/19 Page 2 of 3




 1          2.      The additional time is requested to allow counsel for the defense to conduct
 2   additional investigation and research in this matter.
 3          3.      The defendant is out of custody and agrees with the need for the continuance.
 4          4.      The parties agree to the continuance.
 5          This is the first request for a continuance of the revocation hearing.
 6          DATED this 23rd day of September, 2019.
 7
 8    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
 9
10        /s/ Robert E. O’Brien                           /s/ Daniel Cowhig
      By_____________________________                  By_____________________________
11    ROBERT E. O’BRIEN                                DANIEL COWHIG
      Assistant Federal Public Defender                Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
       Case 2:11-cr-00091-JCM-CWH Document 160 Filed 09/24/19 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:11-cr-00091-JCM-CWH
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     CHASE SITTON,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Thursday, September 26, 2019 at 10:30 a.m., be vacated and continued to October 22, 2019 at

12   10:00 am.; or to a time and date convenient to the court.

13                September
            DATED this         24,September,
                       ___ day of  2019.     2019.

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
